DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piazza et al. (US 2015/0333413 A1).
In claim 12, Piazza discloses in Fig. 1, a method comprising 
providing drive signals (700) to pattern reconfigurable antennas (PRAs) (10s) that are part of a reconfigurable antenna array (RAA) to form an array beam having an array peak in a particular direction ([0045] be easily configured to direct the electromagnetic radiation W towards a same direction), wherein the drive signals for each PRA includes electromagnetic energy to be radiated using the corresponding PRA (radiating electromagnetic waves W; see Fig. 6); and 
at the same time controlling components (variable loads 12) of each of the PRAs to effect a selected mode of each of the PRAs for which the steered radiation pattern ([0007] a phased array antenna system is generally quite effective in steering the radiation lobes with high directivity) has a peak in the particular direction of the array beam and has one or more nulls in the directions of one or more of the side-lobes of the array beam (a null is a direction in an antenna's radiation pattern where the antenna radiates almost no radio waves).
In claim 13, Piazza further discloses the method of claim 12 in which the different steered radiation patterns comprise different polarizations (the active radiating elements to radiate electromagnetic waves W with different polarizations, [0036]).
In claim 14, Piazza further discloses the method of claim 12 in which the different steered radiation patterns comprise different frequencies ([0037] feeding signals 51 may have carrying frequencies between 300 MHz and 30 GHz).
In claim 15, Piazza further discloses method of claim 12 in which the RAA comprises a reconfigurable sparse antenna array (RSAA) ([0094] the antenna units 10 comprises each a planar substrate 200 that may advantageously comprise a feeding layer 200A, where the feeding lines 51, 120 are arranged, and a radiating layer 200B, when the radiating elements (patches) 11, 16 are arranged, are considered RSAA).
In claim 16, Piazza further discloses the method of claim 12 in which the controlling of the components comprises switching the states of switching devices (bias network 70).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piazza in view of Eltawil et al. (US 2015/0341157 A1).
In claim 17, Piazza discloses the method of claim 16; with the exception of explicitly disclosing in which the controlling of the components comprises switching the states of PIN diodes.
However, Eltawil discloses in paragraph [0057] the controlling of the components comprises switching the states of PIN diodes, Fig. 6B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide an antenna system that is characterized by remarkable beam-steering capabilities and high gain, avoiding the losses and complexities related to phase shifters and overcoming the typically small antenna gain values of current reconfigurable antenna systems.
Related Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hunter et al. (US 10,224,979 B1) teaches reconfigurable aperture antennas.
Foo (US 10,490,903 B2) teaches a reflector antenna that includes a feed for generating a radio frequency (RF) signal, and a metasurface reflector for reflecting the RF signal originating from the feed. The metasurface reflector includes an array of cells each having a volume of liquid crystal with a controllable dielectric value enabling a reflection phase of the cells to be selectively tuned to effect beam steering of the reflected RF signal.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844